Citation Nr: 0912753	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  08-25 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of service connection for major depressive 
disorder.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for 
post-traumatic stress disorder (PTSD) claimed to be the 
result of VA domiciliary care rendered on October 7, 2001.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1972 to March 1976.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an April 2008 
rating decision of the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claims.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008; 
73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Regarding the matter of whether new and material evidence has 
been received to reopen a claim of service connection for 
major depressive disorder, in Kent v. Nicholson, 20 Vet. App. 
1 (2006), the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) require in a claim to reopen a 
previously finally denied claim that VA, by way of a specific 
notice letter, must notify the claimant of what evidence and 
information (1) is necessary to reopen the claim; (2) is 
necessary to substantiate each element of the underlying 
service connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.  The RO issued a VCAA notification 
letter in January 2008, but it did not advise the Veteran of 
the basis for the previous denial in July 2002 or of the 
evidence necessary to reopen his claim.  

The Board has conducted a thorough review of the record to 
determine whether the Veteran is prejudiced by the lack of 
such notice.  As statements from the Veteran and the evidence 
he submitted in support of his claim do not indicate that he 
in fact understands why he was previously denied, the Board 
finds that he is indeed prejudiced by not being provided with 
Kent complying notice.  He should be advised of what evidence 
and information is necessary to substantiate the element or 
elements needed for service connection found insufficient in 
the prior final denial on the merits.

Regarding the matter of entitlement to compensation under 
38 U.S.C.A. § 1151 for PTSD, claimed to have resulted from VA 
domiciliary care rendered on October 7, 2001, the Board notes 
that while the January 2008 VCAA notification letter advised 
the Veteran of the information and evidence needed to 
substantiate a claim of service connection for PTSD, it did 
not advise him of what was needed to substantiate a claim for 
compensation under 38 U.S.C.A. § 1151.  As it is the latter 
claim that is before the Board, the Board finds that the 
Veteran is prejudiced by this lack of proper notice.

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  A disability or death is 
considered a qualifying additional disability or a qualifying 
death if it was not the result of the Veteran's willful 
misconduct, and the disability or death was proximately 
caused (A) by the provision of training and rehabilitation 
services by the Secretary (including by a service-provider 
used by the Secretary for such purposes under section 3115 of 
this title) as part of an approved rehabilitation program 
under chapter 31 of this title, or (B) by participation in a 
program (known as "compensated work therapy program") under 
section 1718 of this title.  38 U.S.C.A. § 1151(a)(2); see 
also 38 C.F.R. § 3.361(d)(3) (". . . it must be shown that 
the veteran's participation in an essential activity or 
function of the training, services or [compensated work 
therapy] program provided or authorized by VA proximately 
caused the disability or death") (emphasis added).

VA treatment records reveal that the Veteran was admitted to 
the vocational rehabilitation program at the Temple, Texas VA 
Medical Center (VAMC) on August 15, 2001, and was still a 
resident of that domiciliary at the time of a shooting 
incident on October 7, 2001.  During this shooting incident, 
the Veteran and other residents were dining in the 
domiciliary cafeteria when another resident of the facility 
entered the cafeteria, drew a handgun, and fired multiple 
shots, injuring two individuals and fatally wounding another 
individual.  Subsequent VA treatment records show that the 
Veteran suffered an acute stress reaction to the incident, 
and was eventually given a diagnosis of PTSD based on this 
stressor event.

The Veteran's voluminous VA treatment records do not, 
however, indicate whether the circumstances surrounding the 
October 7, 2001, shooting incident fall within the scope of 
vocational rehabilitation (i.e., whether dining in the 
cafeteria was a directed, monitored, and/or regulated 
activity).  Because this missing information is critical in 
establishing the Veteran's entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151, further development is 
required to determine whether on the date of the shooting 
incident the Veteran was participating in an essential 
activity or function that was part of his vocational 
rehabilitation program or compensated work therapy program.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. 	The RO must provide the Veteran 
the notice required in claims to reopen in 
accordance with Kent v. Nicholson, 20 Vet. 
App. 1 (2006), and also provide notice 
regarding the information and evidence 
needed to substantiate a claim for 
compensation pursuant to 38 U.S.C.A. 
§ 1151 (and specifically a claim for 
38 U.S.C.A. § 1151 benefits based on 
participation in a VA vocational 
rehabilitation program).  The Veteran 
should have ample opportunity to respond.

2. 	The RO should also determine 
whether a vocational rehabilitation folder 
exists for the Veteran and, if so, such 
folder should be associated with the 
claims file.

3. 	The RO should then arrange for any 
further development suggested by the 
results of the development sought above.  
With respect to the Veteran's claim of 
entitlement to compensation pursuant to 
38 U.S.C.A. § 1151, the RO should 
specifically determine whether the 
circumstances of the shooting incident 
fall within the scope of vocational 
rehabilitation or compensated work 
therapy.

4. 	The RO should then re-adjudicate 
the claims.  If either remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

